Citation Nr: 1502312	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-17 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Veteran represented by:	The American Red Cross


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972 and from July 1974 to July 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida.  


FINDING OF FACT

The Veteran's skin cancer is not attributable to his active military service, including his presumed exposure to herbicides therein.


CONCLUSION OF LAW

Criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file) which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

I.  Service Connection

The Veteran contends that he has skin cancer as a result of his active duty service.  Specifically, he avers that he was exposed to radiation from the sun on several tours of duty including in Southeast Asia, Japan, and the Philippines and during the course of his military career as he served in infantry and was constantly exposed to the sun.  He indicated that his service treatment reports do not include reference to skin cancer because that type of cancer often takes a long time to develop. 

For historical purposes, the Veteran's claim for service connection for skin cancer was denied in a July 2010 rating decision.  The Veteran disagreed with the denial of his claim and this appeal ensued. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the Veteran served during a period of war, he does not allege that the current disability at issue began in combat, and therefore the provisions pertaining to proof of service incurrence or aggravation of a disease or injury in the case of a Veteran who engaged in combat with the enemy is not applicable.  38 U.S.C.A. § 1154(b).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

The diseases alluded to above include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).  Of note, skin cancer is not a disease that is presumed to have been caused by herbicide exposure.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  Notice, 59 Fed. Reg. 341, 346 (1994), 61 Fed. Reg. 41,442, 41,449 and 57, 586, 57,589 (1996), and 67 Fed. Reg. 42,600, 42,608 (2002). 

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a Veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for any skin disability.  The Veteran denied skin disease on various report of medical history forms prepared during service including in May 1990 at his separation from service.  

The Veteran's DD-214 for his period of service from September 1968 to September 1972 confirms that the Veteran served in the Republic of Vietnam from July 1969 to July 1970.  His DD-214 for his last period of service reflects that his military occupation specialties included rifleman, infantry unit leader, and recruiter.  

Post-service private treatment reports which include surgical pathology reports from Gulf Coast Medical Center and Ketchum, Wood and Burgert Pathology Associates reveals that for the period from August 2004 to January 2009, the Veteran underwent numerous surgical excisions on various parts of his body including the left lower eyelid, the hairline, the right hand, the left forearm and upper arm, the back, the chest, the right maxilla, the right elbow, and the right hand.  The reports reveal that the Veteran was variously diagnosed with basal cell carcinoma, verruca vulgaris, squamous cell carcinoma, dysplastic junctional nevus, seborrheic keratosis, dysplastic compound nevus, acral fibrokeratoma, and lentiginous junctional nevus.

At a June 2010 VA examination, the examiner noted that the Veteran had undergone excision of skin cancers from 1997 to 2010.  The examiner indicated that the Veteran's service treatment reports were negative for skin cancer.  The Veteran reported that he was initially treated for skin cancer beginning in 1997 and had been treated periodically since then.  He indicated that the skin lesions resolved after they were excised, but he continued to develop skin lesions every four to six months that required excision.  Physical examination revealed skin lesions on the face and left forearm.  The examiner diagnosed the Veteran with basal cell carcinoma and squamous cell carcinoma of the skin, resolved, status-post excision with no residuals and actinic keratosis with no residuals.  The examiner opined that it was less likely than not that the Veteran's skin cancer or actinic keratosis was caused by or was otherwise related to his military service, to include any exposure to Agent Orange therein.  The examiner's rationale was that the Veteran's service treatment records are silent for the diagnosed skin disorders.    

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for skin cancer, including as due to exposure to herbicides.

The Veteran's period of active service included service in country in the Republic of Vietnam during the period in which exposure to herbicides is presumed.  Thus, the Veteran will be afforded the presumption of exposure to herbicides during service.  However, as noted, skin cancer is not one of the diseases associated with exposure to herbicide agents which may be presumed to have been incurred in service.  Additionally, the Veteran's skin cancer did not onset either in service or within a year of service.  Consequently, the Board finds that the Veteran is not entitled to service connection for skin cancer on a presumptive basis. 

The Board will now consider whether service connection is warranted for skin cancer on a direct basis. 

The Board finds that the competent evidence does not show a relationship between the Veteran's skin cancer and his periods of active service.  The only medical opinion of record concluded that it is less likely than not that the Veteran's skin cancer either began during or was otherwise caused by his military service, including exposure to herbicides.  The examiner reviewed the claims file, considered the Veteran's contentions, and provided a rationale to support the opinion.  

Hence, the Board finds that the competent evidence of record does not reveal a showing of a relationship of skin cancer and the Veteran's period of service, including exposure to herbicides.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that skin cancer is related to his period of service or that skin cancer manifested within one year of the Veteran's separation from service. 38 C.F.R. §§ 3.307, 3.309.

Although the Veteran contends that he has skin cancer related to his active service, specifically to exposure to the sun in service, the Veteran has submitted no competent medical evidence or opinions to corroborate those contentions.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  

The Veteran's opinion is not competent to provide the requisite etiology of the skin cancer because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his cancer and his military service. 

Therefore, the lay statements regarding the Veteran's skin cancer being related to service and his exposure to the sun in service are not competent as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for skin cancer, and the claim is denied. 


ORDER

Service connection for skin cancer is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


